In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                    Filed: March 15, 2016

* * * * * * * * * * * * * *                  *
TRENT ALVAREZ and JAMIE                      *         No. 11-210V
ALEXANDER, as the legal representatives      *
of their minor daughter, K.A.,               *         UNPUBLISHED
                                             *
             Petitioners,                    *         Chief Special Master Dorsey
                                             *
v.                                           *         Joint Stipulation on Damages;
                                             *         Hepatitis A Vaccine; MMR Vaccine;
SECRETARY OF HEALTH                          *         Pneumococcal Vaccine; Hemolytic
AND HUMAN SERVICES,                          *         Uremic Syndrome (“aHUS”)
                                             *
             Respondent.                     *
* * * * * * * * * * * * * * *
Curtis R. Webb, Twin Falls, ID, for petitioners.
Glenn MacLeod, U.S. Department of Justice, Washington, D.C., for respondent.

                                            DECISION 1

        On April 4, 2011, Trent Alvarez and Jamie Alexander (“petitioners”) filed a petition for
compensation in the National Vaccine Injury Compensation Program on behalf of their minor
child, K.A. 2 Petitioners allege that K.A. developed Hemolytic Uremic Syndrome (“aHUS”) as a
result of receiving the Hepatitis A (“Hep A”), the measles-mumps-rubella-varicella (“MMRV”),
and the pneumococcal conjugate (“PCV”) vaccines on May 5, 2008. Petition at ¶¶ 2-3.



1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note
(2012)(Federal Management and Promotion of Electronic Government Services). As provided
by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine Act” or “the Act”). All citations in this decision
to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
        On March 14, 2016, the parties filed a stipulation in which they stated that a decision
should be entered awarding compensation. Respondent denies that the Hep A, MMRV, or the
PCV vaccines caused K.A.’s alleged aHUS or any other injury. Nevertheless, the parties agree
to the joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation
reasonable and adopts it as the decision of the Court in awarding damages, on the terms set forth
therein.

       The parties stipulate that petitioners shall receive the following compensation:

       a. A lump sum in the amount of $371,152.93, which amount represents compensation
          for first year life care expenses ($9,152.93) and compensation for combined lost and
          future earnings and pain and suffering ($362,000.00), in the form of a check
          payable to petitioners, Trent Alvarez and Jamie Alexander, as
          guardians/conservators of K.A.’s estate, and for the benefit of K.A.

       b. A lump sum in the amount of $23,000.00, which amount represents compensation
          for past unreimbursable expenses, in the form of a check payable to petitioners,
          Trent Alvarez and Jamie Alexander.

       c. A lump sum in the amount of $2,537.25, which amount represents reimbursement
          for a lien for services provided to K.A., in the form of a check payable jointly to
          petitioners, Trent Alvarez and Jamie Alexander, and

                              The Department of Human Services
                              Personal Injury Liens Unit
                              P.O. Box 14512
                              Salem, OR 97309
                              Client ID: VC701B7V
                              Attn: Susie Smith-Taylor

           Petitioners agree to endorse this payment to the State of Oregon.

       d. A lump sum of $215.80, which amount represents reimbursement of a lien for
          services provided to K.A., in the form of a check payable jointly to petitioners and

                              The Department of Health Services
                              Recovery Branch – MS 4720
                              P.O. Box 997421
                              Sacramento, CA 95899-7421
                              DHCS Account No.: C97389528E-VAC03

           Petitioners agree to endorse this payment to the State of California.

       e. An amount sufficient to purchase the annuity contract described in paragraph
          10 of the stipulation.



                                                2
       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation dated March 14, 2016, (ECF No. 143) at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                3